Citation Nr: 0118169	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  01-00 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

The propriety of the initial 30 percent rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service connection for PTSD 
and assigned a 30 percent disabling rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2. At all times in the rating period under consideration, the 
veteran's service connected PTSD has not been manifested by 
disabling symptoms more severe than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 3.321, Part 4, including § 4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 30 
percent disability evaluation following an award of service 
connection for PTSD.  As such, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of a disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

Effective November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  However, a remand for 
application of VCAA is not necessary.  On a VA Form 21-4138 
dated in June 2000, the veteran identified the places at 
which he had received treatment for his PTSD, and the RO has 
obtained the treatment records identified by the veteran.  
The veteran was provided a VA examination as recently as 
September 2000.  In a statement of the case dated in December 
2000, the RO summarized the evidence that had been reviewed 
in the case and explained the criteria under which the 
veteran's PTSD was rated.  Under these circumstances, there 
is no reasonable possibility that further assistance to the 
appellant would aid in substantiating his claim.  For this 
reason, a remand for further development of the claim is not 
warranted.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

In a November 2000 rating decision, the veteran was granted 
service connection for PTSD and a 30 percent disabling rating 
was assigned from June 2000.  That decision was based on 
evidence that included VA outpatient treatment records, the 
veteran's DD-214, and a September 2000 VA examination, which 
diagnosed the veteran with PTSD.   The veteran disagreed with 
the 30 percent rating, and initiated this appeal.  
Essentially the veteran maintains that he should be assigned 
a higher rating.

The veteran's PTSD is currently rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, as 30 percent disabling.  A 30 
percent disability evaluation is assigned under the general 
rating formula for mental disorders for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).  A 50 percent disability 
evaluation is warranted where the evidence shows occupational 
and social impairment due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

Turning to the evidence of record, the claims file contains 
VA outpatient treatment records dated between February 2000 
and June 2000.  During that period, the veteran sought 
treatment for PTSD symptoms.  An entry in February 2000 
reflects that the veteran had some symptoms that were 
suggestive of PTSD, to include sleep disturbance, temper, 
irritability, and memory problems.  He was found to be 
working full time, dating occasionally, oriented times three, 
without psychotic symptoms, and he had good hygiene.  In May 
2000 he was assessed with a Global Assessment of Functioning 
Scale (GAF) score of 66.  In June 2000, the psychologist 
assessed the veteran with mild to moderate PTSD.

In September 2000, the veteran was afforded a VA examination.  
He presented with subjective complaints of daily intrusive 
thoughts, nightmares with diaphoresis, avoidance of crowds 
and anything to do with Vietnam, irritability, 
hypervigilance, and a decreased sleep symptom of arousal.  
The veteran informed the examiner that he has worked for the 
same employer for over twenty-three years. Upon mental status 
examination, the veteran was found to have poor eye contact 
and to speak slowly.  His affect was somewhat labile.  His 
thought processes were very much relevant and coherent.  He 
denied disorder of association, delusions, obsessions, racing 
thoughts, suicidal ideation, or feelings of worthlessness.  
There were no auditory or visual hallucinations.  He was 
fully alert and oriented to time, place and person.  Memory 
was grossly intact.  He had no elements of psychogenic 
amnesia and his attention, as well as concentration, was 
fair.  The examiner found him competent to handle his own 
affairs and diagnosed him with mild to moderate PTSD.  He was 
assigned a GAF of 65.  

Considering the evidence of record, summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the veteran's PTSD symptomatology more closely 
approximates the criteria for the currently assigned 30 
percent rating, and an increased disability evaluation is not 
warranted at this time. In this regard, the medical evidence 
of record shows that the veteran first sought treatment for 
PTSD in February 2000.  VA psychiatric notes dated between 
February 2000 and June 2000 reveal that despite complaints of 
sleep disturbance, temper, irritability, and memory problems, 
the veteran was found to be working full time, dating 
occasionally, oriented times three, without psychotic 
symptoms, and with good hygiene.  In May 2000, he was 
assessed with a GAF score of 66, which according to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition of the American Psychiatric Association (DSM-IV), is 
indicative of some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well.  See 38 C.F.R. § 4.130.  

Upon VA examination in September 2000 he was found have 
relevant and coherent thought processes.  He was without 
delusions, obsessions, racing thoughts, suicidal ideation, or 
feelings of worthlessness.  There were no auditory or visual 
hallucinations.  He was fully alert and oriented to time, 
place and person.  His memory was grossly intact.  Further, 
the examiner found him competent to handle his own affairs.  
He was assigned a GAF of 65, which is also indicative of some 
mild symptoms, as explained above.

When viewed together, the treatment and examination reports 
show that the veteran's PTSD causes no more than occasional 
decreases in work efficiency and intermittent periods of 
inability to perform occupational tasks.  As such, the 
currently assigned 30 percent disabling rating is 
appropriate.

While the currently assigned 30 percent disabling evaluation 
is warranted, the objective clinical evidence of record does 
not show that the veteran meets the criteria contemplated for 
the next higher 50 percent evaluation.  While the record 
contains subjective complaints of avoidance, intrusive 
thoughts, nightmares, flashbacks, hypervigilance, and an 
exaggerated startle response, such symptoms are contemplated 
in the current 30 percent rating.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The objective medical evidence does 
not contain findings of flattened affect, circumstantial 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, difficulty in establishing 
and maintaining effective work relationships, impaired short 
term and long term memory, or impaired judgment or abstract 
thinking, such that a 50 percent rating is warranted. In 
short, the veteran's PTSD symptomatology most closely 
approximates the criteria for the currently assigned 30 
percent rating.
 
In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's PTSD 
and its effects on the veteran's earning capacity and 
ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
The Board has also considered the severity of the veteran's 
PTSD during the entire period from the initial assignment of 
a 30 percent rating to the present time.  See Fenderson, 
supra.   In conclusion, the current medical evidence, as 
previously discussed, most closely fits within the criteria 
for the currently assigned 30 percent disability evaluation.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating. See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation other than those noted above.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Finally, the evidence does not reflect, nor does the veteran 
contend, that his PTSD has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In this 
regard, the veteran continues to work on a full time basis.  
He informed the examiner in the September 2000 VA 
examination, that he has worked for the same employer for 
over twenty-three years.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The schedular criteria not having been met, the claim for 
assignment of a disability rating in excess of 30 percent for 
PTSD, is denied.  




		
	G. H. SHUFELT
Member, Board of Veterans' Appeals

 

